Michigan Supreme Court
                                                                                Lansing, Michigan
                                                   Chief Justice: 	         Justices:



Opinion                                            Clifford W. Taylor 	     Michael F. Cavanagh
                                                                            Elizabeth A. Weaver
                                                                            Marilyn Kelly
                                                                            Maura D. Corrigan
                                                                            Robert P. Young, Jr.
                                                                            Stephen J. Markman




                                                                 FILED JULY 23, 2008

 DETROIT FIRE FIGHTERS
 ASSOCIATION IAFF LOCAL 344,

       Plaintiff-Appellee,

 v                                                                           No. 131463

 CITY OF DETROIT,

       Defendant-Appellant.
 _______________________________

 BEFORE THE ENTIRE COURT

 YOUNG, J.

       At issue in this public labor law dispute between plaintiff Detroit Fire

 Fighters Association and defendant city of Detroit is whether the circuit court

 properly issued a preliminary injunction to prevent the implementation of

 defendant’s proposed layoff and restructuring plan where plaintiff contends that

 the plan violates the “status quo” provision of 1969 PA 312 (Act 312), MCL

 423.243, by, among other things, jeopardizing the safety of the remaining

 firefighters. We conclude that the injunction was erroneously entered.

       Where a party seeks a preliminary injunction to prevent an alleged status

 quo violation, a two-step process is required. First, the moving party must satisfy
the traditional four-part test that is prerequisite for issuance of any preliminary

injunction. Second, if the preliminary injunction test is met and the injunction is

granted, the circuit court must promptly resolve the merits of the status quo claim.

Pursuant to MCR 3.310(A)(5), if a preliminary injunction is granted, a “trial of the

action on the merits must be held within 6 months after the injunction is granted,

unless good cause is shown or the parties stipulate to a longer period.”

       The status quo provision of Act 312 prevents either party from altering,

without consent, “existing wages, hours, or other conditions of employment,”

which concern mandatory subjects of bargaining, while Act 312 arbitration is

pending. The status quo provision does not prevent parties from exercising their

contractual rights if they do not alter an existing wage, hour, or other condition of

employment. In this case, it is defendant’s implementation of its restructuring and

layoff plan that is at issue. Plaintiff claims that it is a change in “existing . . .

conditions of employment” because it will jeopardize firefighter safety, which our

precedent treats as a “condition of employment” and a mandatory subject of

bargaining. Defendant, on the other hand, argues that it has the contractual right

to lay off firefighters. Thus, in order for the status quo provision to be violated in

this case, it must be determined that the restructuring and layoff plan actually

alters a condition of employment, namely firefighter safety.

       The question is what standard a circuit court must apply in order for it to

determine that an employer’s challenged action actually violates the status quo

provision by altering this condition of employment. The Court of Appeals in Oak


                                          2

Park Pub Safety Officers Ass’n v Oak Park1 recently adopted the standard that a

staffing proposal must be “inextricably intertwined with safety” to be a mandatory

subject of bargaining. We adopt this standard for circuit court review of the type

of status quo violation claim presented here. A circuit court must conclude that

the employer’s challenged plan is so “inextricably intertwined with safety” that its

implementation would impermissibly alter the status quo by altering this

“condition” of employment.       The circuit court must make thorough factual

findings supporting such a conclusion.

       Here, not only did the circuit court fail to resolve the safety claim on the

merits, it entered what amounted to a permanent injunction without applying the

traditional injunctive standards. Thus, we hold that the circuit court erroneously

granted injunctive relief and the Court of Appeals erroneously affirmed that

decision.

       Accordingly, we reverse the Court of Appeals, vacate the preliminary

injunction entered by the circuit court, and remand for further proceedings

consistent with this decision.

                     FACTS AND PROCEDURAL HISTORY

       Plaintiff is the exclusive bargaining representative of eligible Detroit Fire

Department (DFD) employees. Defendant is the employer. Both are parties to a

collective bargaining agreement (CBA) that took effect in 1998 and expired on


       1
           277 Mich App 317, 330; 745 NW2d 527 (2007).



                                         3

June 30, 2001. Until a new agreement is forged in the Act 312 arbitration, the

parties continue to operate under the old CBA. That CBA states in pertinent part

at Article 2.D that

       [t]he City reserves the right to lay off personnel for lack of work or
       funds; or for the occurrence of conditions beyond the control of the
       Department; or when such continuation of work would be wasteful
       and unproductive . . . .
In Article 14, the parties agreed that

       [w]ages, hours and conditions of employment legally in effect on the
       effective date of this agreement, shall, except as improved herein, be
       maintained during the term of this Agreement.

              It is not the intent of this Article to restrict, interfere with,
       prevent or hinder the City from carrying out its duties and
       responsibilities to the public well being, by way of illustration, but
       not limitation, those rights, duties and responsibilities enumerated in
       Article 2 and the Purpose and Intent clause hereof, subject to the
       City’s obligations under PERA [public employment relations act]
       and other laws.

       After the CBA expired in 2001, the parties were unable to agree to a new

contract. In December 2002, plaintiff invoked compulsory arbitration under Act

312 to create a successor agreement. Act 312 is meant to provide an “alternate,

expeditious, effective, and binding” arbitration process.2 Unless otherwise agreed

by the parties, Act 312 requires the arbitrator to call a hearing within 15 days of



       2
          Section 1 of Act 312 provides, in pertinent part: “It is the public policy of
this state that in public police and fire departments, where the right of employees
to strike is by law prohibited, it is requisite to the high morale of such employees
and the efficient operation of such departments to afford an alternate, expeditious,
effective and binding procedure for the resolution of disputes . . . .” MCL 423.231
(emphasis added).



                                          4

being appointed,3 conclude the hearing within 30 days of its commencement,4 and

issue a written opinion within 30 days of the conclusion of the hearing.5 Here, the

parties waived the time limitations that Act 312 imposes on the arbitration process.

As a result, the “expeditious” Act 312 arbitration process is still pending after

more than five years.

       Defendant experienced serious budget shortfalls during the ongoing Act

312 arbitration. These difficult financial circumstances affected the operations of

the DFD, leading defendant to implement a restructuring plan and a round of

layoffs, effective July 1, 2005. Unfortunately, the budget problems persisted, and

defendant announced, in September 2005, an additional plan to restructure the

DFD. Under this plan, defendant proposed to lay off 65 firefighters, demote 10

battalion chiefs, and reduce the number of battalions from eight to five. The plan

reassigned the battalion chief’s duties at “garden variety fires” to the senior officer

at the scene, and deactivated five engine and ladder companies.

       Plaintiff filed suit in the Wayne Circuit Court on September 12, 2005,

seeking declaratory and injunctive relief to stop the September 2005

reorganization plan from going into effect while the Act 312 arbitration was

pending. Plaintiff argued that unilateral implementation of the restructuring plan


       3
           MCL 423.236.
       4
           Id.
       5
           MCL 423.238.



                                          5

violated the status quo provision of Act 312 because it required unilateral

alteration of minimum staffing, job duties, seniority, parity, and emergency

medical service requirements, all of which affected both firefighter safety and

mandatory subjects of bargaining.

      The circuit court held hearings beginning in late September, and granted

plaintiff’s request for a preliminary injunction on October 17, 2005. The court

found that there were issues of fact concerning whether the layoffs would have an

impact on the safety of the firefighters—a mandatory subject of bargaining under

this Court’s decision in Local 1277, Metropolitan Council No. 23, AFSCME, AFL-

CIO v City of Center Line6 (Center Line II).

      The circuit judge sent the case to the assigned Act 312 arbitrator, Michael

P. Long, to decide the safety issue and render his decision by October 27, 2005, at

which time the circuit judge would determine if the preliminary injunction would

remain in place. Although he held hearings, the arbitrator responded to the circuit

court in an October 27, 2005, opinion stating that he was “not able to make any

well reasoned determination as to the resolution of this dispute.” Arbitrator Long

indicated that he lacked jurisdiction to decide the safety issue, observing that

“[t]he normal channels were not followed regarding reference of the matter to

[Act] 312 arbitration.”     He sent the case back to the circuit court and




      6
          414 Mich 642; 327 NW2d 822 (1982).



                                         6

recommended that the circuit court order the parties to mediation while keeping

the injunction in place until the mediation process concluded.

       The circuit court again granted a preliminary injunction in an October 31,

2005, order following another hearing. At this hearing the court reviewed its

earlier statements and conceded:

              I do want to say for the record after reading the transcript of
       the previous hearing of the 17th, that I felt that my choice of words
       was inapt because it sounded like I was making a determination that
       there was an impact. That is not my place to do that.

However, the circuit judge clarified, “I find that there’s a serious question of fact

as to whether or not [the restructuring plan] would have an impact on fire fighters’

safety, or indeed upon working conditions or working hours.” Relying on Center

Line II and Detroit Police Officers Ass’n v Detroit,7 the court found that the

reorganization and layoff plan “may implicate mandatory provisions of collective

bargaining, namely the impact on [sic] the Plan on the hours and conditions of

employment (including the safety) of the members of the plaintiff.”              The

preliminary injunction order enjoined defendant from eliminating the battalion

chiefs, eliminating the firefighting companies, and laying off the firefighters. It

also ordered the parties to take all necessary steps to have the matter brought

before an Act 312 panel to determine the factual questions surrounding the safety




       7
           135 Mich App 660; 354 NW2d 297 (1984), vacated 419 Mich 915 (1984).



                                         7

issues. The order maintained the injunction until the issuance of a final and

binding Act 312 award.

       The Court of Appeals affirmed the circuit court in a published decision.8

Observing that the parties had a duty under PERA to collectively bargain about

mandatory subjects of bargaining and that layoff decisions are not mandatory

subjects, the panel relied on this Court’s decision in Center Line II to hold that

“where, as here, proposed layoffs and restructuring may impact the safety of

working conditions for firefighters, those proposals are mandatory subjects of

bargaining.”9 The panel agreed with the circuit court’s finding that “the evidence

established ‘serious issues of fact’ as to whether the proposed changes would

impact safety, working conditions and working hours,” and as a result “the

proposed changes were subjects of mandatory bargaining, and defendant could not

therefore make these unilateral alterations while the parties are engaged in

compulsory arbitration.”10 It disagreed with defendant’s argument that injunctive

relief was inappropriate because the terms of the CBA permitted defendant to

carry out the restructuring plan.




       8
           Detroit Fire Fighters Ass’n v Detroit, 271 Mich App 457; 722 NW2d 705
(2006).
       9
           Id. at 461.
       10
            Id. at 463.



                                         8

      Defendant filed an application for leave to appeal with this Court. This

Court granted leave to appeal.11 Following oral arguments, this Court ordered

supplemental briefing,12 and subsequently ordered reargument.13

                           STANDARD OF REVIEW

      This Court reviews a trial court’s grant or denial of a temporary injunction

for abuse of discretion.14 There is an abuse of discretion when the trial court’s

decision falls outside the range of principled outcomes.15 A question of statutory




      11
         477 Mich 927 (2006). The grant order asked the parties to brief “whether
the defendant may implement the restructuring plan, or lay off firefighters, before
coming to an agreement with the plaintiff about the impact of those actions.”
      12
          478 Mich 1201 (2007). In this order, we asked the parties to address (1)
whether Metropolitan Council No 23, Local 1277, AFSCME, AFL-CIO v Center
Line, 78 Mich App 281; 259 NW2d 460 (1977) (Center Line I), correctly held that
jurisdiction to enforce § 13 of Act 312, MCL 423.243, resides in the circuit court,
and (2) whether the Michigan Employment Relations Commission has primary
jurisdiction to enforce § 13, see Travelers Ins Co v Detroit Edison, 465 Mich 185;
631 NW2d 733 (2001). Given our resolution of this case, we do not reach the
issues we asked the parties to address on reargument.
      13
           480 Mich 880 (2007).
      14
        Michigan Coalition of State Employee Unions v Civil Service Comm, 465
Mich 212, 217; 634 NW2d 692 (2001).
      15
           Maldonado v Ford Motor Co, 476 Mich 372, 388; 719 NW2d 809
(2006).




                                        9

interpretation is a question of law that we review de novo.16 Finally, issues of

contract interpretation are also questions of law reviewed de novo.17

                                      ANALYSIS

       Public labor relations in Michigan are governed by PERA. One of PERA’s

primary purposes “is to resolve labor-management strife through collective

bargaining.”18     Under PERA a public labor union may not strike when

disagreements arise in the collective bargaining process.19 Because public sector

labor unions in Michigan lack the right to strike, they lack a significant tool to

leverage their bargaining position.

       By its own terms, Act 312 is “supplementary” to PERA, which was enacted

over 20 years earlier.20 Act 312 was intended, in the specific context of police and

firefighter unions, to redress the imbalance in bargaining power created by the

prohibition of strikes, and to preclude the possibility of an illegal strike by these



       16
       Costa v Community Emergency Med Services, 475 Mich 403, 408; 716
NW2d 236 (2006).
       17
            Sweebe v Sweebe, 474 Mich 151, 154; 712 NW2d 708 (2006).
       18
       Port Huron Ed Ass’n v Port Huron Area School Dist, 452 Mich 309, 311;
550 NW2d 228 (1996).
       19
            MCL 423.202.
       20
          MCL 423.244 (“This act shall be deemed as supplementary to Act No.
336 of the Public Acts of 1947, as amended, being sections 423.201 to 423.216 of
the Compiled Laws of 1948, and does not amend or repeal any of its provisions;
but any provisions thereof requiring fact-finding procedures shall be inapplicable
to disputes subject to arbitration under this act.”).



                                         10

unions that provide vital public services, namely police and fire protection. As

Justice Coleman observed:

              When policemen engage in a strike, the community becomes
        immediately endangered by the withdrawal of their services.
        Likewise, our case law has often focused on the fact that fire fighters
        have a distinct and crucial employment relationship with a public
        employer.[21]

Thus,

        [u]nder Act 312, if the public employer and the police offers’ or fire
        fighters’ bargaining unit have not reached an agreement concerning
        a mandatory subject of bargaining, and mediation proves
        unsuccessful, either party may initiate binding arbitration in order to
        avert a strike.[22]

        The status quo provision of Act 312 states that

        [d]uring the pendency of proceedings before the arbitration panel,
        existing wages, hours and other conditions of employment shall not
        be changed by action of either party without the consent of the other
        but a party may so consent without prejudice to his rights or position
        under this act.[23]



        21
          Dearborn Fire Fighters, 394 Mich at 279 (opinion of Coleman, J.). In
Dearborn Fire Fighters, with three justices not participating, the remaining four
justices considered the constitutionality of Act 312. Justice Levin and Chief
Justice Kavanagh held that the act was unconstitutional as an unlawful delegation
of legislative power. Justice Coleman held the statute constitutional in its entirety.
Justice Williams held the statute constitutional on the facts of the case. With the
members of this Court evenly split, the Court of Appeals decision upholding the
constitutionality of Act 312 was affirmed. The constitutionality of Act 312 was
again considered and upheld by a majority of this Court in Detroit v Detroit Police
Officers Ass’n, 408 Mich 410; 294 NW2d 68 (1980), and Center Line II.
        22
             Dearborn Fire Fighters, 394 Mich at 280 (opinion of Coleman, J.).
        23
             MCL 423.243.



                                           11

Recalling the delicate balance of bargaining power our labor statutes seek to

preserve in police and firefighter labor disputes, this provision was intended to

prevent either party from gaining unfair leverage during the pendency of Act 312

interest arbitration.

       Under the status quo provision, neither party without consent can alter

“existing wages, hours, and other conditions of employment” while Act 312

arbitration is pending. We observed in Center Line II that safety is a condition of

employment and, as such, a mandatory subject of bargaining.24 Consequently, the




       24
          See Center Line II, 414 Mich at 661-664. See also, e.g., Manistee v
Manistee Fire Fighters Ass’n, Local 645, IAFF, 174 Mich App 118, 122; 435
NW2d 778 (1989). In Center Line II, one of the central issues was the scope of an
Act 312 panel’s authority. This Court interpreted Act 312 in the context of
PERA’s distinction between mandatory and permissive subjects of bargaining,
observing that “[w]hile Act 312 does not specifically delineate the scope of the
arbitration panel’s authority, it can be inferred from an analysis which considers
[PERA] . . . and Act 312 together.” Id. at 651-652. We held that “[g]iven the fact
that Act 312 complements PERA and that under § 15 of PERA the duty to bargain
only extends to mandatory subjects, . . . the arbitration panel can only compel
agreement as to mandatory subjects.” Id. at 654. Thus, we concluded that the Act
312 panel in Center Line II exceeded the scope of its authority when it compelled
the parties to accept a layoff provision as part of a new labor contract because the
layoff clause, which provided that police officer layoffs for lack of funds could
only be made in conjunction with layoffs and cutbacks in other departments, fell
within the scope of management prerogative and was outside the realm of
mandatory subjects of bargaining. However, Center Line II cautioned that “while
the initial decision to lay off is not a mandatory subject of bargaining, and
therefore cannot be compelled in an arbitration award, it is clear that there is a
duty to bargain over the impact of that decision.” Id. at 661. The impact of the
decision to lay off, according to Center Line II, might implicate a mandatory
subject of bargaining that triggers the duty to collectively bargain.
                                                                      (continued . . .)

                                          12

status quo provision prohibits changes to an existing condition of employment

such as safety during the pendency of Act 312 arbitration.

       Of chief importance in a case involving an alleged status quo violation is

whether an employer’s restructuring and layoff plan alters a condition of

employment such as safety. The Court of Appeals recently held in Oak Park that

where a union seeks to compel Act 312 arbitration with respect to staffing

decisions, it must demonstrate that those decisions are “inextricably intertwined

with safety” to constitute a mandatory subject of bargaining. 25 If it does not, then

the employer cannot be compelled to arbitrate the staffing decision under Act 312.

The Oak Park panel rejected as “untenable” the union’s proposed alternative

standard that “as long as a staffing decision arguably affects, concerns, or relates

to safety—whether the effect be minimal, insignificant, or unjustifiable—the issue

of staffing is a condition of employment that is subject to mandatory arbitration.”26

It reasoned:

              The standards implemented by the hearing referee and MERC
       in this case are consistent with the requirement that only those

(. . . continued)

       In this case, both parties appear to concede that, consistent with Center Line
II, defendant retains the prerogative to lay off firefighters. However, plaintiff
argues that the impact of the restructuring plan, which includes layoffs, implicates
a mandatory subject of bargaining because it affects firefighter safety, a “condition
of employment” that should not be altered during Act 312 arbitration proceedings.
       25
         Oak Park, 277 Mich App at 329-330. See also Trenton v Trenton Fire
Fighters Union, Local 2701, IAFF, 166 Mich App 285; 420 NW2d 188 (1988).
       26
            Id. at 326.



                                         13

      matters that have a significant impact on conditions of employment
      are subject to mandatory bargaining. The impact of a staffing
      decision on working conditions, including safety, must be proven to
      be significant, not merely to arguably exist . . . . To adopt the
      union’s position would be tantamount to requirement that most, if
      not all, minimum staffing proposals—particularly with regard to
      [public safety officers], police officers, firefighters, and others
      engaged in high-risk professions—be subject to mandatory
      bargaining, given that a reduction in the number of these employees
      will arguably have some—albeit minimal—impact on safety. Such a
      conclusion would have the effect of invading the city’s prerogative
      to determine the size and scope of its business, including the services
      it will provide. We decline to reach such a conclusion.[27]

      Although Oak Park addressed a different legal issue and not the status quo

issue presented here, we find the logic and standard endorsed by Oak Park

compelling in this context.28 A hasty or tentative finding that a restructuring and

layoff plan violates the status quo would “invad[e] the city’s prerogative to

determine the size and scope of its business, including the services it will

provide,”29 just as surely as if every employer’s staffing decision that merely

arguably affected safety conditions was subject to mandatory bargaining. Thus,

whether a layoff and restructuring plan jeopardizes employee safety requires a



      27
           Id. at 329-330 (citations omitted).
      28
          In Oak Park, the city filed an unfair labor practice charge against the
union, alleging that the union unlawfully demanded bargaining over permissive
bargaining subjects, such as a safety/staffing provision, in an Act 312 arbitration.
The hearing referee and the MERC panel ruled in favor of the city, deciding that
the union breached its duty to bargain in good faith. The Court of Appeals
affirmed in a published opinion per curiam.
      29
           Id. at 330.



                                           14

careful examination of the plan details and a finding that the plan is “inextricably

intertwined with safety” such that it would have a “significant impact” on safety.30

       The central problem with the circuit court’s decision in this case, and by

extension the Court of Appeals decision to affirm it, is that it only found that

defendant’s layoff and restructuring plan “may” implicate a mandatory subject of

bargaining and that this case “raised questions of fact” about firefighter safety.

After issuing the preliminary injunction, the circuit court never conclusively

determined that the plan unlawfully altered the status quo. Indeed, the circuit

court expressly stated that it was not deciding the merits of plaintiff’s claim. And,

when the circuit court attempted to induce Arbitrator Long to resolve the safety

dispute, he declined to do so.

       Given the magnitude of a decision to restrain an employer’s exercise of a

management prerogative, this level of uncertainty in a circuit court ruling is

untenable. By its terms, this injunction was to remain in place until the conclusion

of Act 312 arbitration, but a determination on the merits would never have been

made. On a practical level, what was termed by the circuit court a “preliminary

injunction” became a de facto permanent injunction, without resolving the merits

of the alleged status quo violation. Moreover, the injunction was issued where the

traditional elements required for injunctive relief had not been established.

Specifically, although the circuit court found that there were “issues of fact”


       30
            Id.



                                         15

regarding the safety issue, it did not find that there was a likelihood of success on

the merits in this regard, nor did the court conclude that the firefighters would

suffer irreparable harm.

       Where a party seeks a preliminary injunction to prevent an alleged status

quo violation as in this case, the party must satisfy a two-step process. First, it

bears the burden of proving that the traditional four elements favor the issuance of

a preliminary injunction. The trial court must evaluate whether (1) the moving

party made the required demonstration of irreparable harm, (2) the harm to the

applicant absent such an injunction outweighs the harm it would cause to the

adverse party, (3) the moving party showed that it is likely to prevail on the merits,

and (4) there will be harm to the public interest if an injunction is issued.31

       Second, if a trial court determines that the standards for a preliminary

injunction have been met and chooses to issue an injunction, it must promptly



       31
          Michigan State Employees Ass’n v Dep’t of Mental Health, 421 Mich
152, 157-158; 365 NW2d 93 (1984). See also Pontiac Fire Fighters v Pontiac,
___ Mich ___, ___; ___ NW2d ___ (Docket No. 132916, decided July 23, 2008).
We disagree with and overrule as inconsistent with this Court’s decision the Court
of Appeals holding in Detroit Police Officers Ass’n v Detroit, 142 Mich App 248;
369 NW2d 480 (1985), that the traditional injunctive standards do not apply when
issuing an injunction to remedy a violation of the status quo provision. This Court
has consistently held that it is “basically contrary to public policy in this State to
issue injunctions in labor disputes absent a showing of violence, irreparable injury,
or breach of the peace.” Holland School Dist v Holland Ed Ass’n, 380 Mich 314,
326; 157 NW2d 206 (1968); see also Michigan State Employees Ass’n, 421 Mich
at 164-165; Michigan Law Enforcement Union, Teamsters Local 129 v Highland
Park, 422 Mich 945 n 1 (1985). An injunction concerning a dispute about the
status quo provision should be treated no differently.



                                          16

decide the merits of the status quo claim. MCR 3.310(A) governs preliminary

injunctions. Subsection 5 requires that “[i]f a preliminary injunction is granted . . .

[t]he trial of the action on the merits must be held within 6 months after the

injunction is granted, unless good cause is shown or the parties stipulate to a

longer period.”32

       Therefore, on remand, the circuit court must engage in this two-step

inquiry. First, it must determine whether plaintiff has satisfied the traditional four-

part test for a preliminary injunction, particularly that plaintiff has demonstrated a

likelihood of success on the merits that the plan is “inextricably intertwined with

safety” and made a showing of irreparable harm. Second, if the circuit court

issues a preliminary injunction there must be a determination on the merits that the

challenged employer action is “inextricably intertwined with safety” as that

standard was articulated in Oak Park. It must do more than conclude that the

challenged employer action arguably affects safety. To that end, any decision by

the circuit court that the employer action is “inextricably intertwined with safety”

must be conclusive and supported by specific, detailed findings of fact.




       32
         However, MCR 3.310(A)(2) permits the court to accelerate the process
by advancing and consolidating the trial of the action on the merits with the
hearing on the motion. In either case, the merits of the claim cannot remain
unresolved.



                                          17

                                  CONCLUSION 


       We hold that the circuit court erred when it issued the preliminary

injunction preventing the implementation of the restructuring plan. The circuit

court issued what amounted to a permanent injunction where the underlying merits

of the alleged status quo violation would never be resolved, contrary to the

requirements of MCR 3.310(A)(5). We further hold that, when a safety claim is

alleged, an employer’s challenged action alters the status quo during the pendency

of an Act 312 arbitration only if the action is so “inextricably intertwined with

safety” that the action would alter a “condition of employment.”

       We reverse the Court of Appeals judgment, vacate the preliminary

injunction entered by the circuit court, and remand the case to the circuit court for

further proceedings consistent with this opinion.



                                                    Robert P. Young, Jr.
                                                    Clifford W. Taylor
                                                    Elizabeth A. Weaver
                                                    Maura D. Corrigan
                                                    Stephen J. Markman


       Cavanagh, J. I concur in the result only.

                                                    Michael F. Cavanagh




                                         18

                          STATE OF MICHIGAN

                                 SUPREME COURT


DETROIT FIRE FIGHTERS
ASSOCIATION IAFF LOCAL 344,

              Plaintiff-Appellee,

v                                                           No. 131463

CITY OF DETROIT,

              Defendant-Appellant.


KELLY, J. (concurring in part and dissenting in part).

       I concur in the majority’s decision to remand this case to the circuit court

for a clear determination of whether the city of Detroit’s reorganization plan

violates § 13 of Act 312. The remand is necessary because the circuit court stated

its conclusions in terms that are too tentative.

       The circuit court must determine whether the union is likely to succeed on

the merits of its claim that a status quo violation occurred. If it finds such a

likelihood, it may presume that the union will be irreparably harmed should the

violation not be enjoined for the duration of the arbitration proceedings. Because I
have reached this conclusion, it follows that I would not overrule Detroit Police

Officers Ass’n v Detroit.1

       In Detroit POA, the Court of Appeals held that the trial court was not

required to make a finding of irreparable harm or inadequate remedy at law before

enjoining violations of § 13 of Act 312.2 It relied on the interpretation by federal

courts of a similar status quo provision in the federal Railway Labor Act (RLA).3

That provision states in relevant part that “rates of pay, rules, or working

conditions shall not be altered by the carrier until the controversy has been finally

acted upon . . . by the Mediation Board . . . .”4

       Federal courts, including the United States Supreme Court, have held that

this provision allows injunctive enforcement by the district courts without a

showing of irreparable harm in cases of major disputes.5 Federal courts forgo the



       1
        Detroit Police Officers Ass’n v Detroit, 142 Mich App 248; 369 NW2d
480 (1985) (Detroit POA).
       2
           Id. at 253.
       3
           45 USC 151 et seq.
       4
           45 USC 156.
       5
         Major disputes involve disagreements over future contractual rights or
changes in the terms in existing agreements. The parties are required to maintain
the status quo during a lengthy bargaining and mediation process. ABX Air, Inc v
Airline Professionals Ass’n of the Int’l Brotherhood of Teamsters, Local Union No
1224, AFL-CIO, 266 F3d 392, 396 (CA 6, 2001). The United States Supreme
Court authorized the use of injunctive relief to enforce the status quo provision of
the RLA for major disputes. Consolidated Rail Corp v R Labor Executives’ Ass’n,
491 US 299, 303; 109 S Ct 2477; 105 L Ed 2d 250 (1989). In Detroit & Toledo
                                                                     (continued . . .)

                                          2

traditional requirement of irreparable harm because the plain statutory language

does not require such a showing and irreparable harm is presumed in cases

involving major disputes.6

       The majority argues that issuing an injunction without a showing of

irreparable harm goes against the public policy of this state and that a status quo

violation should not receive special treatment.7 However, only one of the cases

cited by the majority involves a violation of § 13 of Act 312. In its peremptory

order in that case, the Court did not consider the public policy concerns codified in

Act 312.8 And when the Court had an opportunity to consider whether the holding




(. . . continued) 

Shore Line R Co v United Transportation Union, 396 US 142, 150; 90 S Ct 294; 

24 L Ed 2d 325 (1969), the Supreme Court explained its rationale: “[D]elaying the

time when the parties can resort to self-help provides time for tempers to cool, 

helps create an atmosphere in which rational bargaining can occur, and permits the 

forces of public opinion to be mobilized in favor of a settlement without a strike or 

lockout.” 

       6
          A showing of irreparable injury is not required in light of the public
interest in settlement of labor disputes and the fact that the duty to maintain the
status quo “contains no qualification to the effect that the carrier has no obligation
to [maintain the status quo] unless irreparable injury would otherwise result.”
Southern R Co v Brotherhood of Locomotive Firemen and Enginemen, 337 F2d
127, 133-34 (DC Cir, 1964).
       7
           Ante at 16 n 31.
       8
        See Michigan Law Enforcement Union, Teamsters Local 129 v Highland
Park, 422 Mich 945 n 1 (1985).



                                          3

of Detroit POA contradicted the public policy of this state, it denied leave to

appeal.9

       It is an accepted rule of statutory construction that the Court should not

impose policy choices that differ from those selected by the Legislature.10 The

majority here acknowledges the public policy concerns that occasioned the passing

of Act 312: “Act 312 was intended, in the specific context of police and firefighter

unions, to redress the imbalance in bargaining power created by the prohibition of

strikes, and to preclude the possibility of an illegal strike by these unions that

provide vital public services, namely police and fire protection.”11 These policy

concerns are expressly codified in two statutes: MCL 423.231, which affords

arbitration to police and firefighter unions as “an alternate, expeditious, effective

and binding procedure for the resolution of disputes,”12 and MCL 423.243, which

prohibits unilateral changes in the status quo while arbitration is pending.13



       9
           Detroit Police Officers Ass’n v Detroit, 424 Mich 894 (1986).
       10
            People v McIntire, 461 Mich 147, 152-153; 599 NW2d 102 (1999).
       11
            Ante at 10-11.
       12
          MCL 423.231 states in relevant part: “It is the public policy of this state
that in public police and fire departments, where the right of employees to strike is
by law prohibited, it is requisite to the high morale of such employees and the
efficient operation of such departments to afford an alternate, expeditious,
effective and binding procedure for the resolution of disputes . . . .” (Emphasis
added.)
       13
          MCL 423.243 states: “During the pendency of proceedings before the
arbitration panel, existing wages, hours and other conditions of employment shall
                                                                   (continued . . .)

                                           4

       The traditional requirement of irreparable harm requires a determination

that the injury cannot be repaired by means other than an injunction.14 A unilateral

change in the status quo has an obviously negative effect on a union’s bargaining

power. It compromises the integrity of the bargaining process. Because of the

bargaining disadvantage at which unilateral changes place a union, the union is

unlikely to attain a retroactive restoration of the status quo. Because a strike is the

only method of maintaining bargaining power in the face of a unilateral change,

Act 312 aims to prevent the resort to strikes by police and firefighters. Thus, in

passing Act 312, the Legislature effectively decided that any remedy other than an

injunction would be inadequate.           Consequently, a status quo violation

presumptively causes irreparable harm.

       The Court of Appeals in Detroit POA did not err in concluding that no

showing of irreparable harm was necessary to enjoin violations of the status quo

during Act 312 arbitration. While I concur in the decision to remand this case to

the circuit court, I would not require the union to show irreparable harm. Such




(. . . continued) 

not be changed by action of either party without the consent of the other but a

party may so consent without prejudice to his rights or position under this act.” 

       14
        Michigan Coalition of State Employee Unions v Civil Service Comm, 465
Mich 212, 241; 634 NW2d 692 (2001) (Cavanagh, J., dissenting).



                                          5

harm should be presumed if the court determines that the city’s reorganization

plan violates the status quo.15



                                                  Marilyn Kelly




       15
          I believe that the most important reason for issuing an injunction for the
duration of Act 312 arbitration proceedings is to protect the parties’ bargaining
positions. But irreparable harm should be presumed in the case of a status quo
violation for another reason as well.

        The majority posits that, to show a status quo violation, the union must
demonstrate that the city’s reorganization plan is “so ‘inextricably intertwined
with safety’ that its implementation would impermissibly alter the status quo by
altering this ‘condition’ of employment.” Ante at 3. But the impact of proposed
layoffs on firefighter safety was also deemed relevant to the question of
irreparable harm in Pontiac Fire Fighters v Pontiac, ___ Mich ___, ___; ___
NW2d ___ (Docket No. 132916, decided July 23, 2008), which the majority cites
for the four traditional elements of injunctive analysis. Ante at 16 n 31. Unlike
Pontiac, this case involves an Act 312 arbitration, so the majority directs the
circuit court to look for both irreparable harm and a status quo violation. If both
these inquiries are premised on the impact of the layoffs on firefighter safety, then
the majority essentially directs the circuit court to engage in a duplicative analysis.



                                          6